DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-47 are directed to species non-elected without traverse.  Accordingly, claims 19-47 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 19-47: (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-6, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: each of a top surface of the gate 
With respect to claims 7-13, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: each of a top surface of the gate electrode, a top surface of the source electrode, and a top surface of the drain electrode comprises a region in contact with a second insulating film, wherein a top surface of the first insulating film comprises a region in direct contact with the gate electrode and a region in direct contact with the second insulating film and protruding from a side surface of the gate electrode along a channel length direction of the oxide semiconductor film in a cross- sectional view parallel to the channel length direction of the oxide semiconductor film, and wherein the oxide semiconductor film comprises a region in contact with the first insulating film and a region in contact with the second insulating film and adjacent to the region in contact with the first insulating film in the cross-sectional view.
With respect to claims 14-18, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: each of a top surface of the gate electrode, a top surface of the source electrode, and a top surface of the drain electrode comprises a region in contact with a second insulating film, wherein a top surface of the first insulating film comprises a region in direct contact with the gate electrode and a region in direct contact with the second insulating film and protruding from a side surface of the gate electrode along a channel length direction of the oxide semiconductor film in a cross- sectional view parallel to the channel length direction of the oxide semiconductor film, and wherein the oxide semiconductor film comprises a region in contact with the first insulating film and a region in contact with the second insulating film and adjacent to the region in contact with the first insulating film in the cross-sectional view.
With respect to claims 48-50, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: a driver circuit portion comprising a first transistor, the first transistor comprising: a second gate electrode over the second insulating film; and a third insulating film over the second gate electrode; and a pixel portion comprising a second transistor, the second transistor comprising a second oxide semiconductor film comprising a second channel formation region, wherein the first transistor has a dual-gate structure, wherein the second transistor has a top-gate structure, wherein each of a top surface of the second gate electrode, a top surface of the source electrode, and a top surface of the drain electrode comprises a region in direct contact with the third insulating film, wherein a top surface of the second insulating film comprises a region in direct contact with the second gate electrode and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818